Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 5/11/2021, overcomes the rejections of record.  However, examiner considered a new secondary prior art by Otto et al. USPN 6047598 in order to further strengthen the prior rejection and discussed in this office action. Therefore, the rejection is made as non-final. 
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 18-24 and 26-37 are pending in this application.
Claims 18, 19, 20, 26, and 34 have been amended.
Claims 25 is cancelled.
Claims 35-37 are new. 
Claims 18-24 and 26-37 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claims  35, 37 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “determined directly”. Claim 37 recites “directly determines a filling level”.  It is not defined in the specification, what is meant by the phrases “determined directly” and  “directly determines” as claimed in claims 35,36 which renders claims 35,37 indefinite. 

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 19, 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claims 19 and 20 recite the claim limitations which are incorporated into the amended independent claim 18. Claims 19, 20 depend on claim 18. Therefore,  claims 19, 20  as being of improper dependent form for failing to further limit the subject matter of the claim 18 upon which it depends.  Applicant may 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
6. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

8. 	Claims 18-24, 26-37 are rejected under 35 U.S.C. 103(a) as being
unpatentable over NPL Siegfried et al. (DE 102009039272 A1) in view of Ohtsuka
et al. (US 2011/0026357) and further in view of Poutiatine USPN 6036057 and further in view of Alappat et al. 2006/0005555 and further in view of Sugano US
2017/0198731 and further in view of Shekarriz et al. US 2015/0361372 and further in view of Otto et al. USPN 6047598.

9. 	Regarding claims 18, 26, 36,  NPL Siegfried et al. (DE 102009039272 A1) discloses that a butter making machine which has an inlet (1) a butter making cylinder (2) with a beater (3) which is rotated by a drive (13), therefore, it reads on “rotatable beater’, a subsequent beater drum (5), a squeezer (6) (at least in Abstract, claims 1, 7 of NPL Siegfried et al.) to meet claim 18. NPL Siegfried et al. also discloses that the apparatus further contains a post-buttering drum (5) (at least in claim 7 of NPL Siegfried et al.) which reads on ‘butter refining drum’ of claim 18. It is to be noted that the disclosed fig 1 & fig 2 #5 reads on applicant’s fig1 #5.
NPL Siegfried et al. also discloses that the butter grain/buttermilk mixture is
transferred into a presser (6) where buttermilk is separated from butter grain by means
of a ‘pressure’ (at least in claim 1, [0011] and Abstract of NPL Siegfried et al.) which reads on “a first extraction press” of claim 18. It is to be noted that the disclosed fig 1 & fig 2 pressure (#6) reads on claimed invention “a first extraction unit” of applicants’ #6 of fig 1.
NPL Siegfried et al. also discloses that the additives are mixed in the mixing zone (7) following the pressure (6) (at least in claim 4 of NPL Siegfried et al.) which reads on “first mixing section” of claim 18 which is arranged following the pressure (6) (at least in 
Regarding claim 18 (a), 26 (a) and claim 36, NPL Siegfried et al. also discloses that the cream is allowed to flow and is converted into butter grain and buttermilk in the buttering cylinder (2) (at least in claim 1 of NPL Siegfried et al.) to meet claim 18 (a). It is to be noted that the disclosed beater drive #13 in fig 2 reads on beater drive #12 of applicants fig 2 which drives (rotates) beater #3 as disclosed by NPL Siegfried et al. and meets claim 18 and reads on applicants figs 1, 2 #3. It is also disclosed that rotatable beater is in the butter making cylinder #2 as disclosed by NPL Siegfried et al. (Figs 1, 2 #2) and meets claim 18 (a) and reads on applicants fig 1 #2.
Regarding claim 18 (b), 26 (b), and claim 36, NPL Siegfried et al. also discloses that post-buttering drum (5) (at least in claim 7 of NPL Siegfried et al. Fig 1 #5) functions to enable easier setting of the optimal butter grain size in the post buttering process ([0016]) which reads on “butter refining drum” of claim 18 (b) and reads on applicants figs 1, 2 #5.
Regarding the adjusted “butter grain size’, it is within the skill of one of ordinary skill in the art to optimize the butter refining process by optimizing the control elements
as disclosed by NPL Siegfried et al. (at least in claim 7 of NPL Siegfried et al.) in order to achieve desired butter grain size.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention 
Regarding claim 18 (c), 26 (c), and claim 36, NPL Siegfried et al. also discloses that the post- buttering step separates buttermilk from butter (i.e. butter grain) and after sizing the butter grain as discussed above, the butter is kneaded and mixed with the additives and the process is in a ‘pressure (6)’ (a squeezer (6) ; at least in Abstract, [0017], [0003], claims 1, 7 of NPL Siegfried et al. ) which reads on “kneading in the first processing step” as claimed in claim 18 (c ) which reads on applicants fig 1, 2 #6 . NPL Siegfried et al. also discloses that “kneading the butter mass by squeezing with motorized worm drives were guaranteed’ (in NPL Siegfried et al., at least in [0003], in claim 7, 9 and figs 1, 2 #16 drives #6) would have been obvious to reduce water and therefrom, it reads on “water is reduced” of claim 18 (c) and it reads on #6, #16 of applicants figs 1, 2.
It is to be noted that the Fig 1 of Siegfried shows an outer housing that is a
hollow body about a screw conveyor. It is also to be noted that he presser is drawn the
same in the instant specification and thus must be a hollow body with a screw conveyor (this being kind of a special circumstance since one applicant is the same).

NPL Siegfried et al. also discloses that the pressure (6) is screw driven and the speed of the pressure (6) which is claimed ‘first extraction press’ as discussed above is speed controlled (at least in claim 9). Therefore, it meets “screw conveyors having a speed that is regulated by an “adjustable —speed drive” as claimed in claim 18 (c) and claim 26 (c) and it reads on applicants figs 1, 2 #6. Therefore, the presser is drawn the same in both and thus must be the claimed hollow body.
However, (Additionally), NPL Ohtsuka et al. is used as secondary prior art to address this.
(Additionally), According to MPEP 2144, NPL Siegfried et al. discloses the
claimed device except for the term “hollow body’.
Ohtsuka et al. discloses an agitation vessel which can be used as extraction apparatus for extracting and for separating a solid from a liquid such as for separating and producing butter ([0164], [0165]) can be configured with a design of a groove of the casing and with a driver which is larger than the grove which is considered as hollow body configuration (Fig 1 and claim 12 of Ohtsuka et al. and in Fig 1, [0164], [0165]).
One of ordinary skill in the art would have been motivated to modify NPL
Siegfried et al. by including the teaching of Ohtsuka et al. in order to provide the hollow body containing agitator mixture which serves as extraction apparatus to have obvious claimed structure as desired choice.

Poutiatine discloses that flow restrictor 176 is placed in the outlet (conduit 177) of the first cylinder (Fig 10 a, 176, 177 are restrictors and Col 9 lines 5-10). Therefore, this teaching can be used by one of ordinary skill in the art to make an arrangement of a restrictor with the cylindrical mixing section in order to control the flow through the outlet of the restrictor.
It would also have been obvious that one of ordinary skill in the art can optimize the cross-section of the outlet opening in order to maintain the smoothness of the process operation.
(Additionally), Sugano et al. discloses that the restrictor can be configured as “variable aperture restrictor ‘and therefore, the opening area (i.e. cross-section) can vary depending on the desired differential pressure to be selected for the desired performance (at least in [0069]-[0071]).
(Additionally), absent showing of unexpected results, the specific variations of the cross-section of an outlet is not considered to confer patentability to the claims. As the cross-section of an outlet opening is variable that can be modified, among others, by adjusting the amount of inflow material, inflow time, and pressure control cross-section, the precise cross-section of an outlet would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As
such, without showing unexpected results, the claimed amount cannot be considered
critical. Accordingly, one of ordinary skill in the art at the time the invention was made
would have optimized, by routine experimentation, the cross-section of an outlet

presently claimed, in order to obtain the desired effect e.g. flow of processed material
without any clogging effect. (ln re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA
1980)), since it has been held that where the general conditions of the claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only
routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the auto controlling of the restrictor, Alappat et al. discloses that
restrictor can be auto controlled ([0052]). Even if airflow, however, auto controlling is common to be applicable for any restrictor including restrictor for liquid flow also.
According to MPEP 2143.01, “Obviousness can be established by combining or
modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78
USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art would have been motivated to modify NPL
Siegfried et al. by including the teaching of Poutiatine to make an arrangement of a restrictor with the cylindrical mixing section in order to control the flow through the outlet of the restrictor and restrictor can be “varied cross-section” having the varied opening area (i.e. cross-section) which can vary depending on the desired differential pressure to be selected for the desired flow performance as disclosed by Sugano et al. (at least in [0069]-[0071]) with arranged to be auto controlled as disclosed by Alappat et al.
([0052]) in order to have convenience.

Therefore, it would have been obvious that the above disclosure by NPL
Siegfried et al. would allow one of ordinary skill in the art to perform automated process
for the steps of claims 18, 26 (c) and (d) to meet “wherein one or both of the step (c) and (d) are performed in an electronically self -regulating manner” of claim 18 and 26.
Regarding the claim limitation of “determining a pressure in the first extraction press exerted by the butter grains or the butter”, as claimed in claims 18, 19, 26, 36  it is to be noted that NPL Siegfried et al. also discloses that “the power consumption of a drive of the presser is to be used as a measured value and indicator in the control and regulation of the buttering process” (at least in [0024]). 
NPL Siegfried et al. also discloses an increased I the screw speed in the presser ([0050], [0022], in claim 12,) and screw speed can be determined by the change of the limit value of the current (at least in claim 9 of NPL Siegfried et al.). 

Therefore, it is within the skill of one of ordinary skill in the art to correlate the pressure with the power consumption of a drive of the presser” in order to evaluate the presser in the system during the operation and it will help to optimize the desired presser as needed.
Therefore, it would have been obvious and it is within the skill of one of ordinary skill in the art to standardize the determined pressure in terms of “power consumption which is monitored by a sensor system” and this determined pressure can be used as a
reference variable of the “electronic self -regulation” system to evaluate and determine
pressure from auto electronic self- regulation power consumption value ([0011]) to meet
claims 18, 19, 26, and 36.
However, additionally, to be more specific, NPL Siegfried et al. is silent about
specifically “determining a pressure’.
Shekarriz et al. discloses that multiple pressure control means are positioned at
outlet ((0063 and fig 2) in order to serve as pressure sensor.
One of ordinary skill in the art would have been motivated to modify NPL Siegfried et al. by including the teaching of Shekarriz et al.to place multiple pressure control means ([0063 and fig 2)can be used to determine pressure.
It is also to be noted that it is within the skill of one of ordinary skill in the art can

exerted by butter grains or the butter and can make a relation between the types,
amount of butter grains, butter etc. and inflow of the material with the “determined
pressure” in order to use it as reference variable to set and adjust the pressure in the
electronically auto controlled machine based on the type , amount of butter grains,
butter etc. 
It is also to be noted that the filling level and pressure are proportionately related as is also evidenced by applicants own specification (in PGPUB [0066]). 

10. 	Regarding claim 23, NPL Siegfried et al. is silent about specifically “pressure
sensor’.
Shekarriz et al. discloses that multiple pressure control means are positioned at
outlet ((0063 and fig 2) in order to serve as pressure sensor.
One of ordinary skill in the art would have been motivated to modify NPL
Siegfried et al. by including the teaching of Shekarriz et al.to place multiple pressure
control means which are positioned at outlet ((O063 and fig 2) in order to serve as
pressure sensor.
Regarding the positioning of the “pressure sensor’, it is within the skill of one of
ordinary skill in the art to place the pressure sensor in a convenient place including it
can be placed of the first extraction press in front of an outlet of the hollow body in order to monitor the pressure prior to the exit outlet which gives the information of the
differential pressure to be helpful to control flow of the product in the passageway.
One of ordinary skill in the art would have been motivated to modify NPL

means are positioned at outlet ((0063 and fig 2) and one of ordinary skill in the art can
also be motivated to position pressure sensor inside the area of choice to measure
pressure in order to have an expectation of successfully measuring pressure in the
desired area.
According to MPEP 2144 (V-D), modified NPL Siegfried et al. disclose the
claimed invention except for positioning of the pressure sensor. It would have been
obvious to one having ordinary skill in the art at the time the invention was made to
position pressure sensor in order to record the pressure of the points of choice in the
apparatus, since it would have been obvious to one of ordinary skill in the art can also
be motivated to position pressure sensor inside the area of choice to measure pressure
in order to have an expectation of successfully measuring pressure in the desired area
and it has been held that the provision of adjustability (i.e. positioning), where needed,
involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954).
Also it depends on what type of positioning is necessary and based on that how many and what position is to be selected in this respect. It is within the skill of one of ordinary skill in the art to optimize the positioning and number of sensors to be used to determine pressure  level. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of sensors and positioning the sensors to determine desired pressure levels in NPL Siegfried et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.  

11.	Regarding amended claims 18, 20, 26, 36, NPL Siegfried et al. discloses that ‘the exceeding of the limit value of the current consumption of the drive in the pressure is detected in the event of an overflow” ([0025]) which can be interpreted as one of ordinary skill in the art can determine the filling level from the disclosed automated system as disclosed by NPL Siegfried et al. (at least in [0003], [0025)).
NPL Siegfried et al. also discloses that the exceeding of the limit value of the current consumption of the drive in the pressure is detected in the event of an overflow” ([0022], [0025]) which can be interpreted as one of ordinary skill in the art can determine the filling level from the disclosed automated system as disclosed by NPL Siegfried et al. (at least in [0003], [0025]). NPL Siegfried et al. also discloses that sensor system is used to measure filling level also because Fig 2 shows various control systems (at least in fig 2, [0034], [0022], claim 12 of NPL Siegfried et al.). If we consider the disclosure by NPL Siegfried et al. as a whole (at least in fig 2, [0034],
[0022], claim 12 of NPL Siegfried et al.) which implicitly disclose filling sensor also.
However, NPL Siegfried et al. is silent about the claim limitation of “determining filling level”.

Regarding “positioning of the filling level sensor”, if we interpret the disclosure by Otto et al. , Otto et al. discloses that several limit sensors can be arranged as desired  (at least in col 4 lines 5-10, 45-50). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Siegfried et al. with the teaching of Otto et al. to introduce sensors connected to electrical connection in the pressure device to determine filling level to the device (at least in col 10 lines 28-50 and claim 1 of Otto et al.).
It is also to be noted that the filling level and pressure are proportionately related as is also evidenced by applicants own specification (in PGPUB [0066]). 
Also the “positioning of the filling level sensor” depends on what type of positioning is necessary and based on that how many and what position is to be selected in this respect. It is within the skill of one of ordinary skill in the art to optimize the positioning and number of sensors to be used to determine filling levels of the butter making machine container. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of sensors and positioning the sensors to determine desired filling levels in NPL Siegfried et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.  

12. 	Regarding claim 21, NPL Siegfried et al. also discloses that the screw speed of
the presser (6) is increased or controlled by a control unit (15) (at least in claim 12) and
therefore, it is the speed control of the first extraction press as claimed in claim 21 and
also control unit (15) is the control variable of the electronic self -regulation of claim 21.

13. 	Regarding claim 22, as discussed above for claim 18 (c) and (d), in particular,
Sugano et al. discloses that the restrictor can be configured as “variable aperture
restrictor ‘ and therefore, the opening area (i.e. cross-section) can vary depending on
the desired differential pressure to be selected for the desired performance (at least in
[0069]-[0071]). It is to be noted that the phrase “control variable of the electronic self-
control” is disclosed by Alappat et al. as discussed above for claim 18 who discloses
that restrictor can be auto controlled ([0052]). Even if airflow, however, auto controlling
is common to be applicable for any restrictor including restrictor for liquid flow also.
Therefore, one of ordinary skill in the art would have been motivated to modify NPL
Siegfried et al. by including the teaching of Poutiatine to make an arrangement of a
restrictor with the cylindrical mixing section in order to control the flow through the outlet
of the restrictor and restrictor can be “varied cross-section” having the varied opening
area (i.e. cross-section) which can vary depending on the desired differential pressure

in [0069]-[0071]) with arranged to be auto controlled as disclosed by Alappat et al.
([0052]) in order to have convenience and meet the phrase “control variable of the
electronic self -control’ of claim 22.

14. 	Regarding claim 24, NPL Siegfried et al. is silent about specific pressure at an
outlet between 9-10 bar. NPL Siegfried et al. discloses the claimed invention except for
pressure at an outlet between 9-10 bar. It would have been obvious to one
having ordinary skill in the art at the time the invention was made to optimize the
pressure in order to obtain the desired effect e.g. smooth flow of processed material
towards outlet without any clogging effect, since it has been held that discovering an
optimum value of a result effective variable involves only routine skill in the art. In re
Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), since it has been held that where
the general conditions of the claim are disclosed in the prior art, discovering the
optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ
223).

15. |	 Regarding claims 27, 36, as discussed above, NPL Siegfried et al. also discloses that the re-buttering of butter making drums, separation of the buttermilk and kneading of the butter mass by squeezers (i.e. first extraction) which includes the claimed  steps which are automated (at least in [0003], [0022], [0030]). NPL Siegfried et al. also discloses that the transition between post buttering drum (5) and the pressure (6) may become clogged (at least in [0004]) depend on many factors including type of 
Therefore, it would have been obvious that the above disclosure by NPL
Siegfried et al. would allow one of ordinary skill in the art to perform automated process
which are performed in an electronically self -regulating manner’.
It is also to be noted that it is within the skill of one of ordinary skill in the art can
combine the teachings above, to determine and standardizing the automated self —
regulating processes in the beginning in order to establish a set values of the variables
as reference variable which can be achieved by self-learning with the autoadjustment
and auto controlled by the electronic machine.

17. 	Regarding claim 28, NPL Siegfried et al. discloses a vacuum chamber which
allows to suction air pockets in the product in order to improve the shelf life of the butter
(at least in [0019], [0043)).

18. 	Regarding claim 29, NPL Siegfried et al. discloses further pressure (9) (i.e.
second extraction zone) following a vacuum zone is present in the apparatus system (at
least in claim 5 of NPL Siegfried et al.). It is understood that #9 and # 10 are the second
pressure and second mixing zones (at least in Fig 2) to meet claim 29. It would have
been obvious that the second extraction press would extract further more water in order
to optimize a water content of the butter as claimed in claim 29.


following a vacuum zone is present in the apparatus system (at least in claim 5 of NPL
Siegfried et al.). It is understood that #9 and # 10 are the second pressure and second
mixing zones (at least in Fig 2) to meet claim 30. It would have been obvious that the
further mixing zone (10) (i.e. second mixing section) would be able to achieve a uniform
distribution of the water content in the butter and an optimized water content of the
butter after step (f) as claimed in claim 30.

20. 	Regarding claim 31, NPL Siegfried et al. discloses that the control unit #16 has
identical feature at the beginning of the identical repeat unit having second extraction
(9) and second mixing (10). However, it is not numbered. It is also to be noted that NPL
Siegfried et al. discloses Fig 2 shows various control and regulation options ([0034]).
Therefore, as first extraction press and first mixing section are controlled and regulated,
and as because, second one with (9) and (10) begins with identical picture like #16 at
the beginning of # (9) and # (10), therefore, it would have been obvious that the second
set will have the identical control element (16) like the one (16) which is attached to the
similar first set. In addition, it is also within the skill of one of ordinary skill in the one to
duplicate the control element (16) in the duplicate set having (9) and (10).
It is also to be noted that NPL Siegfried et al. discloses the claimed invention except for
the identical (16) controlled by control unit (15) and attached to the duplicate set
containing (9) and (10). It would have been obvious to one having ordinary skill in the
art at the time the invention was made to install the duplicate (16) in order to monitor the
second set by the sensors of a measuring and control unit (15), since it has been

routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

21. 	Regarding claims 32, 33, NPL Siegfried et al. does not, however, specifically
teach the “determining a set value for the instantaneous drive output of a rotatable
beater as a function of the “characteristics value’ as claimed in claim 32.
NPL Siegfried et al. discloses the method of correlation between ‘current
consumption’ of the drive in the presser’, and to set ‘measured value and indicator in the
control’ with respect to power consumption etc. in order to understand and protect
machine damage etc. (at least in [0022], [0024]-[0026]) which can be considered as the
teaching by which one of ordinary skill in the art can ‘register an actual value of the drive
output (screw speed caused by the drive). NPL Siegfried et al. also discloses that a
standard value for the power consumption can be specified for optimal buttering (at
least in [0022]). Itis, therefore, to be noted from the combinations of teaching that one
of ordinary skill in the art can measure the cream temperature and/or cream content
which is the “measuring at least one characteristic value of cream” as claimed in claim
32, and based on that can “adjust the speed of the rotatable beater until the set value
for the drive output is attained” as claimed in claim 32 in order to achieve the desired
optimal buttering to proceed for the next processing step.

22. 	Regarding claim 33, It is also understood that the cream temperature/cream fat
content are the characteristics values of the cream fat content as claimed in claim 33.
Therefore, it is within the skill of one of ordinary skill in the art to determine the set value

one ‘characteristics value’ (i.e. characteristics property) of the butter/cream for optimal
buttering.

23.	 Regarding claim 34, NPL Siegfried et al. discloses that visual monitoring can be
carried out by using camera etc., attached to the respective inner side of the re-
buttering drum ([0006]) which is ‘butter refining drum’ of claim 34.
It is to be noted that the disclosure discloses that camera is set to check the control
point of transferring the buttermilk mixture (5) from the drum into the pressure (6) which
is equivalent to the applicants gig 1 butter refining drum (5) (in specification [0034],
[0040] and fig 2). Therefore, the disclosed camera is at the point of “on the production of
the butter in the butter-refining drum” as claimed in claim 34.

24.	Regarding claim 35, it is to be noted that and as discussed above, that the pressure and filling level are measured using sensors as disclosed by secondary prior arts by  Shekarriz et al. and Otto et al. and is applicable for claim 35. However, the claim limitation “determined directly” is not clear. The reason is applicants specification recites self learning pressure control and filling level can be measured using sensors ([0064], [0066] of PGPUB) which are addressed using respective secondary prior arts by  Shekarriz et al. and Otto et al. Therefore, claim 35  is considered  as 112 second paragraph rejection also. 



26.	Regarding claim 37, it  is also to be noted that all the claim limitations of claim 36 have been discussed alongwith claims 18, 26 and 36 above. However, it has been also mentioned that Therefore, it would have been obvious that the pressure sensor directly determines the pressure and filling level sensor directly determines the filling level of the first extraction press as claimed in claim 37. 
It is also to be noted that the pressure and filling level are measured using sensors as disclosed by secondary prior arts by Shekarriz et al. and Otto et al. and is applicable for claim 37. However, the claim limitation “determined directly” is not clear. The reason is applicants specification recites self- learning pressure control and filling level can be measured using sensors ([0064], [0066] of PGPUB) which are addressed 

Response to arguments
27.	Applicants’ arguments and amendments have been considered. Applicants have primarily argued:
Arguments: (a) “ Siegfried’s use of power consumption to control the butter-making machine does not involve using determined pressure and filling level as reference variables of electronic self-regulation of the kneading of the butter grains and the varying of the cross-section of the outlet opening of the restrictor. Further, Siegfried’s use of power consumption to control the butter-making machine does not involve an extraction press comprising a filling level sensor that senses a filling level equivalent to a complete filling of the first extraction press with the butter grains or butter” (on page 2 4th paragraph) 
(b) “positioning of the filling level sensor (in Remarks, page 4, first line , second paragraph)
(c ) positioning of the filling level sensor cannot be considered a design choice (in Remarks, page 5 first line of second paragraph)
Response: In response to (a), (b) and (c ), although there is an implicit disclosure by NPL Siegfried et al. , however, examiner has used another secondary prior art by Otto et al. in this respect. It is to be noted that Otto et al. has a generalized disclosure for the filling sensor containing container and is applicable for any container and for 
According to MPEP 2143.01, “Obviousness can be established by combining or
modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78
USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.

Arguments: (d) “Ohtsuka et al. is directed to an agitation mixing apparatus for use in the field of biotechnology” (in Remarks, page 5 last paragraph)
Response:  In response, it  is to be noted that NPL Ohtsuka et al. discloses an agitation vessel which can be used as extraction apparatus for extracting and for separating a solid from a liquid such as for separating and producing butter ([0164], [0165]) can be configured with a design of a groove of the casing and with a driver which is larger than the grove which is considered as hollow body configuration (Fig 1 and claim 12 of Ohtsuka et al. and in Fig 1, [0164], [0165]). Therefore, Ohtsuka et al. discloses the use of agitator for making butter production.  Therefore, Ohtsuka et al. is maintained. 

Arguments: (e ) Shekarriz et al. is non-analogous art (in Remarks , page 7 mid section paragraph). 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shekarriz et al. discloses that multiple pressure control means are positioned at outlet ((0063 and fig 2) in order to serve as pressure sensor. Therefore, the pressure control sensor and its positioning is applicable to any related apparatus including butter-making machine. 
However, although “liquid filling sensor’ was considered as implicitly disclosed by Siegfried’s , yet, another new secondary prior art by Otto et al. USPN 6047598 has been used to address the liquid filling sensor in order to strengthen the rejection. Therefore, the rejection is made as non-final. 

Conclusion
28. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792